                                   UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.         CV 18-8801-DMG (KSx)                                             Date      January 7, 2019

 Title       Keith M. Fromm v. Wells Fargo Bank, N.A., et al.                                     Page    1 of 4

 Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                   Attorneys Present for Defendant(s)
             None Present                                                          None Present

Proceedings: IN CHAMBERS - ORDER RE PLAINTIFF’S MOTION TO REMAND [20]
             AND DEFENDANT’S MOTION TO DISMISS [18]

         On August 27, 2018, Plaintiff Keith M. Fromm, a California resident, filed a Complaint in
Los Angeles County Superior Court against Defendant Wells Fargo Bank, N.A., a national banking
institution that has its main office in South Dakota, and Defendant First American Title Insurance
Company, a company that has its corporate headquarters in California. Removal Notice, Ex. A at
3–120 [Doc. # 1-1].1 The Complaint raises the following 13 causes of action: (1) civil extortion,
(2) fraud, (3) treble damages under California Penal Code section 496, (4) damages under 12
U.S.C. section 2605, (5) breach of contract, (6) negligent misrepresentation, (7) negligence, (8)
mail fraud under 18 U.S.C. section 1341, (9) wire fraud under 18 U.S.C. section 1343, et seq., (10)
violations of the Racketeer Influenced and Corrupt Organizations Act, (11) violations of
California’s Unfair Competition Law, (12) declaratory relief under California Code of Civil
Procedure sections 1060 to 1062.5, and (13) injunctive relief and damages under California Civil
Code sections 2924.12 and 2924.19 and California Code of Civil Procedure section 525 et seq. Id.
at 3–4, 28–113. On October 12, 2018, Defendant Wells Fargo removed the action, invoking this
Court’s federal question and supplemental jurisdiction. Removal Notice at 1–6 [Doc. # 1].

        On October 31, 2018, Defendant Wells Fargo moved to dismiss the Complaint. [Doc.
# 18.] On November 11, 2018, Plaintiff moved for an order remanding the action to state court
and awarding attorneys’ fees. [Doc. # 20.] Both motions have since been fully briefed. [Doc. ##
25, 26, 29, 30, 35.] For the reasons discussed below, the Court DISMISSES without prejudice
the Complaint’s federal causes of action, GRANTS Plaintiff’s motion only insofar as it seeks an
order remanding the action to state court, DENIES the remainder of Plaintiff’s motion, and
DENIES Defendant’s motion without prejudice as it is now moot.

       The Court concludes that remand is proper only because Plaintiff offers to voluntarily
dismiss all of his federal claims. None of Plaintiff’s other arguments are persuasive. Defendant

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
                                  UNITED STATES DISTRICT COURT                            JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

 Case No.        CV 18-8801-DMG (KSx)                                                 Date     January 7, 2019

 Title       Keith M. Fromm v. Wells Fargo Bank, N.A., et al.                                        Page      2 of 4

Wells Fargo did not violate 28 U.S.C. section 1446(a) by failing to attach Defendant First
American’s Disclaimer of Interest to the Removal Notice because there is no indication that First
American served that filing on Wells Fargo. See 28 U.S.C. § 1446(a) (“A defendant or defendants
desiring to remove any civil action from a State court shall file . . . a notice of removal . . . together
with a copy of all process, pleadings, and orders served upon such defendant or defendants in such
action.” (emphasis added)); Pl.’s Mot., Ex. A at 38 (proof of service for the Disclaimer, which
does not indicate that Wells Fargo was served) [Doc. # 20]. Even assuming that Wells Fargo
should have obtained First American’s consent prior to removal and served a copy of the Removal
Notice on First American, any such defect was cured when First American later consented to the
removal.2 See First Am.’s Consent to Removal at 1–2 [Doc. # 15]; Destfino v. Reiswig, 630 F.3d
952, 957 (9th Cir. 2011) (“[A] procedural defect existing at the time of removal but cured prior to
entry of judgment does not warrant . . . remand of the matter to state court.” (quoting Soliman v.
Philip Morris Inc., 311 F.3d 966, 970 (9th Cir. 2002))). Plaintiff’s assertion that Defendant Wells
Fargo made certain misstatements on the civil cover sheet has no bearing on whether removal from
state court was proper. See Pl.’s Mot at 17–20. Assuming without deciding that Plaintiff’s state
law claims raise novel or complex issues of state law and that they substantially predominate over
his federal claims, see Pl.’s Mot at 20–27, he makes virtually no attempt to show that, on balance,
the factors of “judicial economy, convenience, fairness, and comity” weigh in favor of severing
the state-law claims from the federal causes of action. See Satey v. JP Morgan Chase & Co., 521
F.3d 1087, 1091 (9th Cir. 2008) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351
(1988)); see also Borges v. City of W. Palm Beach, 858 F. Supp. 174, 177 n.5 (S.D. Fla. 1993)
(“This Court recognizes . . . that under [28 U.S.C.] § 1367, there appears to be a strong presumption
in favor of exercising supplemental jurisdiction.”).

        Plaintiff requests the dismissal without prejudice of all of his federal claims in the event
that the Court is not otherwise convinced that remand is appropriate. See Pl.’s Mot. at 21, 27–28.
The Court accepts Plaintiff’s offer because there is no undue prejudice to Defendant Wells Fargo
and there is no indication that the interests of judicial economy, convenience, fairness, and comity
weigh in favor of exercising supplemental jurisdiction over the state-law claims. See Stevedoring
Servs. of Am. v. Armilla Int’l B.V., 889 F.2d 919, 921 (9th Cir. 1989) (“A motion for voluntary
dismissal under Rule 41(a)(2) is addressed to the district court’s sound discretion and the court’s
order will not be disturbed unless the court has abused its discretion. [¶] The purpose of the rule
is to permit a plaintiff to dismiss an action without prejudice so long as the defendant will not be
prejudiced, or unfairly affected by dismissal.” (citations omitted)); Satey, 521 F.3d at 1091 (“[I]n

         2
           Defendant First American later purported to revoke its consent to the removal. See First Am. Support of
Pl.’s Mot. at 1–2 [Doc. # 29]. The Court declines to rule on the validity of that revocation as neither First American
nor Plaintiff cite any authority for the proposition that a defendant may validly revoke such consent, once it is given.


 CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT                    JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 18-8801-DMG (KSx)                                       Date    January 7, 2019

 Title   Keith M. Fromm v. Wells Fargo Bank, N.A., et al.                               Page    3 of 4

the usual case in which all federal-law claims are eliminated before trial, the balance of factors to
be considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,
and comity—will point toward declining to exercise jurisdiction over the remaining state-law
claims.” (alteration in original) (quoting Cohill, 484 U.S. at 350 n.7)).

        The Court rejects Wells Fargo’s contention that Plaintiff can simply reassert his federal
claims upon remand because if he does, nothing prevents Wells Fargo from once again removing
the action to this Court. See Def.’s Opp’n at 11–12; see also 28 U.S.C. § 1446(b)(3). The Court
is also unpersuaded by Wells Fargo’s contention that “[a] remand of Plaintiff’s remaining state
law claims would potentially force the state court to invest substantial resources addressing the
very same issues already adjudicated by this Court” in Linda Moravec Varga v. Wells Fargo Bank,
N.A., CV 16-09650-DMG (KSx) (C.D. Cal.). See Def.’s Opp’n at 14. If, as Wells Fargo claims,
the key legal issues in the two cases are substantially similar, then the state court can simply review
Varga’s concise dispositive orders (which are 14 pages and 9 pages long, respectively) and
determine whether they are persuasive. See Order re Def.’s Mot. to Dismiss First Am. Compl. at
1–14, Linda Moravec Varga v. Wells Fargo Bank, N.A., et al., CV 16-09650-DMG (KSx) (C.D.
Cal. Sept. 12, 2017) [Doc. # 31]; Order re Def.’s Mot. to Dismiss Second Am. Compl. at 1–9,
Linda Moravec Varga v. Wells Fargo Bank, N.A., et al., CV 16-09650-DMG (KSx) (C.D. Cal.
Sept. 28, 2018) [Doc. # 44]. Therefore, the Court DISMISSES Plaintiff’s fourth, eighth, ninth,
and tenth causes of action without prejudice and REMANDS this action to state court.

        Lastly, the Court concludes that Plaintiff is not entitled to attorneys’ fees. Plaintiff may
not obtain an award of fees under 28 U.S.C. section 1447(d) because, when Plaintiff moved to
remand the action, the procedural improprieties of which he complains had already been remedied.
See First Am.’s Consent to Removal at 1–2 [Doc. # 15]. Therefore, Wells Fargo’s supposed “lack[]
[of] an objectively reasonable basis” for believing that removal was proper did not cause Plaintiff
to incur attorneys’ fees. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). In fact,
this matter is being remanded only because Plaintiff elected to abandon his federal claims.
Furthermore, even if Wells Fargo made certain “misrepresentations” in the course of removing the
action and filing the civil cover sheet, see Pl.’s Mot. at 33, Plaintiff cannot recover attorneys’ fees
under Federal Rule of Civil Procedure 11 because he has not complied with the safe harbor
provision, see Fed. R. Civ. P. 11(c)(2); Holgate v. Baldwin, 425 F.3d 671, 678 (9th Cir. 2005)
(“We enforce [Rule 11’s] safe harbor provision strictly.”).

        In light of the foregoing, the Court DISMISSES without prejudice the Complaint’s
fourth, eighth, ninth, and tenth causes of action, GRANTS Plaintiff’s motion only insofar as it
seeks an order of remand, DENIES the remainder of Plaintiff’s motion, and DENIES without


 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT            JS-6 / REMAND
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No.    CV 18-8801-DMG (KSx)                               Date   January 7, 2019

 Title   Keith M. Fromm v. Wells Fargo Bank, N.A., et al.                     Page    4 of 4

prejudice as moot Defendant Wells Fargo’s motion to dismiss. The Court REMANDS this action
to Los Angeles County Superior Court.

IT IS SO ORDERED.




 CV-90                          CIVIL MINUTES—GENERAL              Initials of Deputy Clerk KT
